Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1. 	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doris et al. (US 7,459,752; hereinafter Doris, see IDS dated 07/14/2020) in view of Lee et al. (US 8,253,204; hereinafter Lee, see IDS dated 07/14/2020), and further in view of Mistry (US 6,716,046, see IDS dated 07/14/2020).
Regarding claim 1, Doris discloses, in figs. 7A & 8A, a field effect transistor, comprising: a substrate 16 having a top surface, wherein an entirety of the substrate 16 comprises silicon 16 (fig. 7A); a pair of spacers 18/22 over the substrate top surface; a channel recess cavity defined by a recess in the substrate top surface between the pair of spacers 22, wherein a bottom-most surface of the channel recess cavity is parallel to the substrate top surface; a gate stack 30/32, wherein the gate stack comprises a bottom portion in the channel recess cavity and a top portion outside the channel recess cavity, the gate stack further comprises a gate dielectric layer 30, the gate dielectric layer 30 extending from the channel recess cavity along sidewalls of each of the pair of spacers 18/22, and the gate dielectric layer 30 directly contacts the substrate below a top-most surface of the substrate 16.
Doris fails to disclose a strained source/drain (S/D); and a source/drain (S/D) extension.
Fig. 5E of Lee teaches a semiconductor device wherein the strained source/drain (S/D) comprising a bottom surface and sidewalls below the substrate top surface, wherein the strained S/D comprises a portion extending below the gate stack 35; and a source/drain (S/D) extension 39A substantially conformably surrounding the bottom surface and sidewalls of the strained S/D 39B.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the source/drain structure of Lee into the device of Doris. The ordinary artisan would have been motivated to modify Doris in the above manner for the purpose of reducing the channel length of the transistor. Shorter channel lengths result in higher drive current and higher switching speed of the transistors.

However, Mistry discloses the field effect transistor structure comprises a channel recess cavity defined by a recess in the substrate top surface between the pair of spacers 110, wherein a bottom-most surface of the channel recess cavity is parallel to the substrate top surface, and sidewalls of the channel recess cavity are angled at an obtuse angle with respect to the substrate top surface (fig. 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the channel recess cavity of Mistry into the device of Doris and Lee. The ordinary artisan would have been motivated to modify Doris and Lee in the above manner in order to provide an MOS device with improved short channel effects and reduce overlap capacitance (col. 9, line 65-col. 10, line 11).

Regarding claim 2, Doris discloses the gate dielectric layer 30 directly contacts the S/D 34 (fig. 8A); and Lee discloses the source/drain (S/D) extension 39A substantially conformably surrounding the bottom surface and sidewalls of the strained S/D (fig. 5E). Therefore, the combination of Doris and Lee discloses the gate dielectric layer directly contacts the S/D extension.
Regarding claim 3, Doris discloses the gate dielectric layer 30 directly contacts the S/D 34 (fig. 8A); and Lee discloses the source/drain (S/D) extension 39A substantially conformably 
Regarding claim 4, Doris discloses wherein the gate dielectric layer 30 directly contacts the substrate along the bottom-most surface of the channel recess cavity (fig. 7A).
Regarding claim 5, Lee discloses wherein the strained S/D 39B comprises SiGe (col. 10, lines 16-20).
Regarding claim 6, Lee discloses wherein the source/drain extension comprises boron (col. 10, lines 51-63).
Regarding claim 7, the combination of Doris (fig. 8A) and Lee (fig. 5E) discloses the maximum width of the strained S/D is below the bottom-most surface of the channel recess cavity.
Regarding claim 8, Lee discloses the depth of the channel recess cavity ranges from about 10-100nm (col. 6, lines 64-66). Although the depth of the source/drain (S/D) recess cavity is not exactly as claimed (2-12 nm), these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is 
Regarding claim 9, Mistry discloses wherein the sidewalls of the channel recess cavity are substantially linear (fig. 17).
Regarding claim 10, Doris discloses an entirety of the sidewalls of the channel recess cavity directly contact the S/D 34 (fig. 8A); and Lee discloses the source/drain (S/D) extension 39A substantially conformably surrounding the S/D (fig. 5E). Therefore, the combination of Doris and Lee discloses the entirety of the sidewalls of the channel recess cavity directly contact the S/D extension.

Regarding claim 11, Doris discloses, in figs. 7A & 8A, a field effect transistor, comprising: a substrate 16 having a top surface (fig. 7A); a pair of spacers 18/22 over the substrate top surface; a gate stack 30/32, wherein the gate stack 30/32 comprises: a bottom portion below the substrate top surface, a top portion above the substrate top surface, and a gate dielectric layer 30 extending from the bottom portion to the top portion, wherein a bottom-most surface of the gate dielectric layer 30 directly contacts the substrate 16, and the bottom-most surface of the gate dielectric layer 30 extends parallel to the substrate top surface. 
Doris fails to disclose a strained source/drain (S/D); and a source/drain (S/D) extension.
Fig. 5E of Lee teaches a semiconductor device wherein the strained source/drain (S/D) 39B comprises a portion extending below the gate stack 35; and a source/drain (S/D) extension 39A substantially conformably surrounding the bottom surface and sidewalls of the strained S/D 39B. 

The combination of Doris and Lee discloses the field effect transistor as described above but fails to disclose the sidewalls of the gate dielectric layer below the substrate top surface are at an obtuse angle relative to the substrate top surface.
However, Mistry discloses the field effect transistor structure comprises a gate dielectric layer 611 having a bottom-most surface of the gate dielectric layer 611 directly contacts the substrate 102 (fig. 12), sidewalls of the gate dielectric layer 611 below the substrate top surface are at an obtuse angle relative to the substrate top surface (fig. 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gate dielectric of Mistry into the device of Doris and Lee. The ordinary artisan would have been motivated to modify Doris and Lee in the above manner in order to provide an MOS device with improved short channel effects and reduce overlap capacitance (col. 9, line 65-col. 10, line 11).

Regarding claim 12, Doris discloses the gate dielectric layer 30 directly contacts the S/D 34(fig. 8A) along an entire surface of the gate dielectric layer 30 in the bottom portion that is above the bottom-most surface of the gate dielectric layer 30; and Lee discloses the source/drain 
Regarding claim 13, Lee (fig. 5E) discloses wherein a maximum width of the strained S/D is below the bottom-most surface of the gate dielectric layer 32.
Regarding claim 14, Doris discloses wherein the gate stack 30/32 further comprises a gate electrode 32 in the bottom portion (fig. 7A).
Regarding claim 15, Lee discloses wherein the strained S/D 39B extends above the substrate top surface (fig. 5E).
Regarding claim 16, Lee discloses wherein the substrate 31 directly contacts the S/D extension 39A below the gate dielectric layer 32 (fig. 5E).

Regarding claim 17, Doris discloses, in figs. 7A & 8A, a field effect transistor, comprising: a substrate 16 having a top surface (fig. 7A); a gate stack 30/32, wherein the gate stack 30/32 comprises: a bottom portion below the substrate top surface, a top portion above the substrate top surface, and a gate dielectric layer 30 extending from the bottom portion to the top portion, wherein a bottom-most surface of the gate dielectric layer 30 directly contacts the substrate 16, and the bottom-most surface of the gate dielectric layer 30 extends parallel to the substrate top surface. 

Fig. 5E of Lee teaches a semiconductor device wherein the first strained source/drain (S) extending below the gate stack 35; a second strained (D) extending below the gate stack 35; a first S/D extension 39A substantially conformably surrounding the bottom surface and sidewalls of the first strained S; and a second S/D extension 39A substantially conformably surrounding the bottom surface and sidewalls of the second strained D, wherein the bottom-most surface of the gate dielectric layer 32 extends from the first S/D extension 39A to the second S/D extension 39A. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the source/drain structure of Lee into the device of Doris. The ordinary artisan would have been motivated to modify Doris in the above manner for the purpose of reducing the channel length of the transistor. Shorter channel lengths result in higher drive current and higher switching speed of the transistors.
The combination of Doris and Lee discloses the field effect transistor as described above but fails to disclose the sidewalls of the gate dielectric layer below the substrate top surface are at a non- perpendicular angle relative to the substrate top surface
However, Mistry discloses the field effect transistor structure comprises a gate dielectric layer 611 having a bottom-most surface directly contacts the substrate, sidewalls of the gate dielectric layer 611 below the substrate top surface are at a non-perpendicular angle relative to the substrate top surface (fig. 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gate dielectric of Mistry into the device of Doris and Lee. The ordinary artisan would have been motivated to modify Doris and Lee in the above manner in order to 

Regarding claim 18, Doris discloses the gate dielectric layer 30 directly contacts the S/D 34(fig. 8A) along an entire surface of the gate dielectric layer 30 in the bottom portion that is above the bottom-most surface of the gate dielectric layer 30; and Lee discloses the source/drain (S/D) extension 39A conformably surrounding the bottom surface and sidewalls of the strained S/D (fig. 5E). Therefore, the combination of Doris and Lee discloses the gate dielectric layer directly contacts the S/D extension along an entire surface of the gate dielectric layer in the bottom portion that is above the bottom-most surface of the gate dielectric layer. 
Regarding claim 19, Lee discloses wherein the first strained S extends above a top-most surface of the first S/D extension 39A (fig. 5E).
Regarding claim 20, Lee discloses wherein the substrate 31 directly contacts a bottom-most surface of the first S/D extension 39A and a bottom-most surface of the second S/D extension 39A (fig. 5E).

Response to Arguments

2.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/DAVID VU/
Primary Examiner, Art Unit 2818